— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 7, 1975, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Upon proper facts, it is permissible to allow inquiry into a defendant’s prior convictions for menacing and harassment in order to impeach him should he choose to testify at his trial. Such inquiry may reflect upon a defendant’s willingness to place his own interests above society’s search for truth when he takes the witness stand (see People v Sandoval, 34 NY2d 371). The charge to the jury, when read as a whole, correctly informed it as to the applicable law (see People v Robinson, 36 NY2d 224). Latham, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.